
	

113 HR 465 IH: Leadership PAC Limitation Act
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 465
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit the conversion of leadership PAC funds to personal
		  use.
	
	
		1.Short TitleThis Act may be cited as the
			 Leadership PAC Limitation
			 Act.
		2.Prohibiting
			 Conversion of Leadership PAC Funds to Personal Use
			(a)ProhibitionSection 313(b)(1) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 439a(b)(1)) is amended by inserting after
			 subsection (a) the following: or funds of a leadership
			 PAC (as defined in section 304(i)(8)(B)).
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to elections occurring on or after the date of the enactment of this
			 Act.
			
